UNITED STATES DISTRICT COURT ee of
SOUTHERN DISTRICT OF NEW YORK | |

eee ee eee eee eS . | |
BRANDS WITHIN REACH, LLC, + \27 V|

Plaintiff,
ORDER

Vv.
19 CV 4947 (VB)

BELVOIR FRUIT FARMS LTD.,
Defendant.

The Court conducted a case management conference today, at which counsel for all
parties appeared by telephone. Accordingly, it is HEREBY ORDERED:

1, By June 3, 2021, the parties shall advise the Court whether they all consent to

 

transfer the case to the Magistrate Judge for all purposes. If both parties consent, they shall
attach to their letter a fully executed Notice, Consent, and Reference of a Civil Action to a
Magistrate Judge form, the blank form for which is attached to this order (and also available at
https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). If both parties do not consent,
they need not disclose the identify of the party who does not consent.

2, A pre-motion conference in this case is scheduled for July 28, 2021, at 10:00 a.m.
Counsel shall attend this conference by calling the following number and entering the access

code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567
2. By June 17, 2021, in accordance with Paragraph 2.B.ii of the Court’s Individual

 

Practices, plaintiff shall file a letter setting forth the basis for its anticipated motion for summary

judgment.
3. By July 1, 2021, in accordance with Paragraph 2.B.ii of the Court’s Individual
Practices, defendant shall file a letter setting forth the basis for its anticipated motion for

summary judgment.

Dated: May 27, 2021
White Plains, NY

SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 

 
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

 

 

for the
: — )
Plaintiff )
V. ) Civil Action No.
- oe )
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences, The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority, The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

 

District Judge’s signature

 

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
